Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Restriction/Election
Newly amended claims submitted 14 October 2021 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The invention as examined and that submitted on 14 October 2021 are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have at least materially different design, since the invention as examined defined a single initiating monomer that is double-stranded with 4 binding arms, while the 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, the amendment filed on 14 October 2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. 
It is also noted that the specification as filed appears to provide a closed definition of the term “initiating monomer” at paragraph [0092] as “…a double-stranded duplex of DNA with 5' and 3' single-stranded overhangs, or "binding arms," attached to the duplex trunk (e.g., four binding arms total), called the "initiating monomer," which is descriptive of its role in the assembly of a dendrimer.” 
Amendment to redefine the “initiating monomer” as a plurality of single-stranded polynucleotides raises the issue of whether or not such a definition comprises the improper addition of new matter to the instant disclosure. It is emphasized that the foregoing does not constitute a rejection for new matter per se. However, applicant’s response of 14 October 2021 provides absolutely no indication of where support exists for the amendments to claim 1, other than a generalized statement that “no new matter is added”. See applicant’s response of 14 October 2021, page 7, 1st full paragraph. Applicant is encouraged to provide an 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633